

117 HR 2867 IH: Protecting Roadside First Responders Act
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2867IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mrs. Bustos introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Oversight and Reform, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 23, United States Code, to provide for efforts relating to Move Over laws, to amend title 49, United States Code, to require crash avoidance technology on motor vehicles, and for other purposes.1.Short titleThis Act may be cited as the Protecting Roadside First Responders Act.2.Move Over laws(a)Highway safety programsSection 402 of title 23, United States Code, is amended by adding at the end the following:(o)Move Over laws(1)Definition of Move Over lawIn this subsection, the term Move Over law means a State law intended to ensure first responder and motorist safety by requiring motorists to change lanes or slow down when approaching an authorized emergency vehicle that is parked or otherwise stopped on a roadway.(2)Compliance with Move Over lawsFor each of fiscal years 2022 through 2026, subject to the requirements of the highway safety plan of a State under subsection (k), as approved by the Secretary, a State may use a portion of the amounts received under this section to implement statewide efforts to improve compliance with Move Over laws in the State.(3)Use of fundsStatewide efforts under paragraph (2) may include—(A)purchasing and deploying digital alert technology that is capable of sending alerts to civilian drivers to protect first responders on the scene and en route; and(B)educating the public about Move Over laws in the State through public information campaigns..(b)Study on Move Over law public awareness campaigns(1)In generalThe Secretary of Transportation shall seek to enter into an agreement with the National Academies of Sciences, Engineering, and Medicine under which the National Academies of Sciences, Engineering, and Medicine shall carry out a study on the efficacy of Move Over laws (as defined in section 402(o) of title 23, United States Code) and related public awareness campaigns.(2)ReportOn the completion of the report under paragraph (1), the National Academies of Sciences, Engineering, and Medicine shall submit to the Secretary of Transportation and to Congress and make publicly available a report on—(A)the findings of the study; and(B)any recommendations to improve public awareness campaigns related to the laws described in that paragraph.(c)National priority safety programs(1)In generalSection 405 of title 23, United States Code, is amended—(A)in subsection (a)—(i)in paragraph (6), by striking 5 and inserting 4;(ii)by redesignating paragraphs (8) through (10) as paragraphs (9) through (11), respectively; and(iii)by inserting after paragraph (7) the following:(8)Preventing roadside deathsIn each fiscal year, 1 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to preventing roadside deaths (as described in subsection (i)).; and (B)by adding at the end the following:(i)Preventing roadside deaths(1)In generalThe Secretary shall award grants to States to prevent death and injury from crashes involving vehicles striking vehicles and individuals stopped at the roadside.(2)Federal shareThe Federal share of the cost of carrying out an activity funded through a grant under this subsection may not exceed 80 percent.(3)EligibilityA State shall receive a grant under this subsection in a fiscal year if the State submits to the Secretary a plan that describes how the State will use funds provided under the grant, in accordance with paragraph (4).(4)Use of fundsAmounts received by a State under this subsection shall be used by the State—(A)to purchase and deploy digital alert technology (as described in section 4(b) of the Protecting Roadside First Responders Act);(B)to educate the public about the safety of vehicles and individuals stopped at the roadside in the State through public information campaigns for the purpose of reducing roadside deaths and injury; (C)for law enforcement costs related to enforcing State laws to protect the safety of vehicles and individuals stopped at the roadside; and(D)for programs to identify, collect, and report data to State and local government agencies relating to crashes involving vehicles and individuals stopped at the roadside.(5)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the apportionment of that State under section 402 for fiscal year 2009..(2)Sense of Congress relating to fundingIt is the sense of Congress that the national priority program for preventing roadside deaths under subsections (a)(8) and (i) of section 405 of title 23, United States Code, should receive new and additional funding in comparison to the funding level for all national priority programs under section 405 of title 23, United States Code, for the first fiscal year beginning after the date of enactment of this Act. 3.Crash avoidance technology(a)In generalSubchapter II of chapter 301 of title 49, United States Code, is amended by adding at the end the following:30129.Crash avoidance technology(a)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall issue a final rule to establish minimum performance standards with respect to crash avoidance technology and to require that passenger motor vehicles (as defined in section 32101) and commercial motor vehicles (as defined in section 31101) manufactured for sale in the United States on or after the compliance date under subsection (b) are equipped with—(1)a forward collision warning and automatic emergency braking system that—(A)alerts the driver if the distance to a vehicle ahead or an object or person, including a pedestrian, a bicyclist, and any other road user, in the path of travel ahead is closing too quickly and a collision is imminent; and(B)automatically applies the brakes if the driver fails to do so;(2)a lane departure warning and lane keeping assist system that—(A)warns the driver to maintain the lane of travel; and(B)corrects the course of travel if the driver fails to do so; and(3)a blind zone detection system that—(A)warns the driver if another vehicle, an object, or a person, including a pedestrian, a bicyclist, and any other road user, is in the blind zone of the vehicle; and(B)provides an additional alert if the driver attempts to change the course of travel while another vehicle, an object, or a person, including a pedestrian, a bicyclist, and any other road user, is in the blind zone of the vehicle.(b)Compliance dateCompliance with the final rule under subsection (a) shall be required beginning for the model year that begins not later than 2 years after the date on which the final rule is published in the Federal Register..(b)Clerical amendmentThe analysis for subchapter II of chapter 301 of title 49, United States Code, is amended by inserting after the item relating to section 30128 the following:30129. Crash avoidance technology..4.Requirements for Federal vehicle fleets(a)Crash avoidance technologyNot later than 5 years after the date of enactment of this Act, in accordance with section 30129 of title 49, United States Code, the head of each Federal agency shall ensure that each new passenger motor vehicle (as defined in section 32101 of that title) and commercial motor vehicle (as defined in section 31101 of that title) purchased or leased as part of a Federal fleet of the agency is equipped with—(1)a forward collision warning and automatic emergency braking system that—(A)alerts the driver if the distance to a vehicle ahead or an object or person, including a pedestrian, a bicyclist, or any other road user, in the path of travel ahead is closing too quickly and a collision is imminent; and(B)automatically applies the brakes if the driver fails to do so;(2)a lane departure warning and lane keeping assist system that—(A)warns the driver to maintain the lane of travel; and(B)corrects the course of travel if the driver fails to do so; and(3)a blind zone detection system that—(A)warns the driver if another vehicle, an object, or a person, including a pedestrian, a bicyclist, and any other road user, is in the blind zone of the vehicle; and(B)provides an additional alert if the driver attempts to change the course of travel while another vehicle, an object, or a person, including a pedestrian, a bicyclist, and any other road user, is in the blind zone of the vehicle.(b)Digital alert technologyNot later than 5 years after the date of enactment of this Act, the head of each Federal agency shall ensure that each vehicle in a Federal fleet of the agency—(1)if the vehicle is used for emergency response activities, is equipped with digital alert technology that is capable of sending alerts to civilian drivers to protect first responders on the scene and en route; and(2)is equipped with digital alert technology (which may be provided by an aftermarket device) that is capable of receiving alerts regarding nearby first responders.